Lowell, C. J.
Upon the application of the master in this cause for an allowance of $850 as compensation for his services and disbursements, and a direction by the court as to the party upon whom the same shall be charged and by whom borne, and the parties having been heard thereon and agreeing that the amount asked for by the master is reasonable, the same .is allowed; and it appearing to the court that the prevailing practice in this district in cases of accounting upon adjudged infringements of patents is that the master’s compensation is charged upon and borne by the complainants in the first instance, and recovered in costs if the final decree is for the complainants; and no sufficient cause being shown for varying such practice in this case, it is ordered that the master’s compensation in this case be charged upon and borne by the complainant.